Judgment unanimously reversed on the law, plea and waiver of indictment vacated and matter remitted to Niagara County Court for further proceedings in accordance with the following Memorandum: Defendant was arraigned on a felony complaint charging him with attempted murder in the first degree, a class A-I felony, and was held for Grand Jury action on that charge. Defendant waived indictment and pleaded guilty to a superior court information charging reckless endangerment in the first degree (Penal Law § 120.25) and driving while ability impaired (Vehicle and Traffic Law § 1192 [1]).
Defendant, in his pro se supplemental brief, correctly observes that a person charged by felony complaint with the commission of a class A felony and held for Grand Jury action on that complaint cannot waive his right to prosecution by *950Grand Jury indictment (see, CPL 195.10 [1] [b]; People v Marty, 150 AD2d 171, 172; People v Sledge, 90 AD2d 588, lv denied 58 NY2d 977). Thus, the judgment is reversed, the plea and waiver of indictment are vacated and the matter is remitted for further proceedings not inconsistent with this Memorandum. (Appeal from Judgment of Niagara County Court, Hannigan, J.—Reckless Endangerment, 1st Degree.) Present—Den-man, P. J., Balio, Lawton, Doerr and Boehm, JJ.